      Case 3:20-cv-01419-W-JLB Document 18 Filed 01/15/21 PageID.52 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   DAVID GREENLEY,                                    Case No.: 20-CV-1419 W (JLB)
14                                     Plaintiff,
                                                        ORDER GRANTING JOINT
15   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 17]
16   MIDLAND CREDIT MANAGEMENT,
     INC.,
17
18                                   Defendant.
19
           Pending before the Court is a joint motion to dismiss this case with prejudice.
20
     Good cause appearing, the Court GRANTS the joint motion [Doc. 17] and ORDERS the
21
     case DISMISSED WITH PREJUDICE, each party to bear their own attorneys’ fees,
22
     costs and expenses.
23         IT IS SO ORDERED.
24   Dated: January 15, 2021
25
26
27
28

                                                    1
                                                                               20-CV-1419 W (JLB)
